Kruse, J. (dissenting):
I dissent upon the ground that since the conditional bill of sale to the defendant was not filed as the statute requires, and the purchase was made by the plaintiff of the defendant in good faith and without notice thereof, he is protected by the statute relating to con-! ditional sales of personal property, which provides that such conditions and reservations of title in the vendor shall be void as to subsequent purchasers in good faith, and that as to them the sale shall be deemed absolute unless the contract or a copy thereof is filed, which concededly was not done in this case.
McLennan, P. J., concurred.
Judgments of County and Justice’s Courts reversed, with costs in this and the County Court.